Citation Nr: 1516576	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-38 769	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine, to include as secondary to service-connected right and left shoulder disabilities.

2.  Entitlement to service connection for neurological conditions of the bilateral arms and hands, to include as secondary to service-connected right and left shoulder disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served with the Army National Guard, with periods of active duty for training (ACDUTRA) from December 2005 to August 2006 and inactive duty for training (INACDUTRA) in July 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2010 rating decisions of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).

Two July 2010 statements of the case (SOCs), issued on the same day with the same reply referral reference numbers, separately address the issues on appeal.  In his September 2010 VA Form 9, Substantive Appeal, the Veteran checked the box indicating that he was appealing all of the issues listed on the SOC.  In the box entitled "Here Is Why I Think That VA Decided My Case Incorrectly," the Veteran indicated the issue on appeal was service connection for cervical degenerative joint disease.  He also referenced the date and reply referral reference number of the SOC he was appealing.  The conflicting information provided on the form makes the Veteran's intent regarding what issues he wanted to appeal ambiguous.  The Board construes this ambiguity in the Veteran's favor, and finds that appeals of both issues listed on the title page have been perfected.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disability and a neurological condition of the bilateral arms and hands.  Unfortunately, these claims require additional development.


A.  Treatment Records

In a May 2010 statement, the Veteran reported that in March 2010, he had surgery on his left hand at the Michael O'Callaghan Federal Hospital, which is located at Nellis Air Force Base.  The most recent treatment records from this facility that have been associated with the claims file are from September 2009.  As the Veteran has indicated there may be more recent pertinent treatment records from this facility, they must be obtained and associated with the claims file on remand.  

Additionally, the record reflects the Veteran receives treatment at the VA Southern Nevada Health Care System.  The most recent VA treatment records that have been associated with the claims file are from March 2010.  Any updated pertinent VA treatment records must be secured on remand.

B.  VA Medical Opinion

The record reflects the Veteran injured his right shoulder during a period of ACDUTRA in March 2006 on a confidence course when another soldier who was boosted up on his shoulder twisted his foot, pressing it into the Veteran's shoulder.  The Veteran injured his left shoulder during a period of INACDUTRA in July 2008 when he was manually lifting the cab of an LMTV using a hand jack on a hydraulic system.  A July 2009 rating decision awarded service connection for status post arthroscopic repair, impingement syndrome, of the right shoulder and chronic ligamentous strain/tendinosis of the left shoulder.

The Veteran has alleged that he has degenerative joint disease of the cervical spine and a neurological condition of the bilateral arms and hands, either from the in-service injuries described above, or as secondary to the service-connected right and left shoulder disabilities.

The record contains two medical opinions that address the etiology of disabilities of the cervical spine and bilateral arms and hands.  A September 2009 letter from the Veteran's orthopaedic physician, Dr. M.L., explains that his facility, the Michael O'Callaghan Federal Hospital, had been treating the Veteran since November 2006, initially for the right shoulder injury.  Dr. M.L. had been treating the Veteran since November 2008 for his right shoulder, carpal tunnel syndrome, and cervical radiculopathy.  Dr. M.L. stated that the Veteran had reported having neck pain since July 2007 and numbness and tingling symptoms since January 2008.  Electrodiagnostic studies confirmed diagnoses of carpal tunnel syndrome in each wrist and indicated that cervical radiculopathy could not be ruled out.  Dr. M.L. noted that MRI results revealed degenerative changes in the cervical spine that were worse at C5-C6.  Dr. M.L. asked that the Veteran's longstanding complaints of numbness and tingling in his hands and arms be taken into account when evaluating his claim.  He noted that the Veteran had been clinically diagnosed with cervical radiculopathy and carpal tunnel syndrome in September 2008, even prior to EMG nerve conduction studies.  

He opined that it was "possible that these symptoms correlate with his injury" to the right shoulder.  He indicated that although the injury was unlikely to directly cause carpal tunnel at the wrist, it was possible that it contributed to cervical radiculopathy.  He explained that cervical radiculopathy may lower the threshold for clinical manifestation of carpal tunnel, which he referred to as a "double crush" phenomenon.  This opinion is inadequate for the Board to rely on in making a decision on the Veteran's claim as it is stated in speculative terms and does not clearly comment on whether the Veteran's cervical spine or bilateral arm and hand conditions are caused or aggravated by his service-connected shoulder disabilities or related to the July 2008 injury.

On June 2010 VA examination, the Veteran reported having burning pain at the base of his neck that was made worse when he turned his neck, particularly to the right.  The examiner found that the claims file contained no evidence of an injury to the neck at the time of the in-service injury to his right shoulder and noted that the Veteran complained of neck pain, but did not complain of radiation of the pain from the neck into the upper extremities.  He concluded that the cervical spine condition was not caused by or a result of injuries to the Veteran's shoulders.  He cited to Harrison's Principles of Internal Medicine, 15th edition.  

Regarding neurological conditions of the bilateral arms and hands, the examiner noted that the Veteran had undergone surgery for carpal tunnel syndrome on the right hand in July 2009 and on the left hand in March 2010.  The Veteran reported his symptoms since these surgeries were 25% improved.  The examiner concluded that the Veteran's neurological symptoms of the upper extremities were typical of carpal tunnel syndrome affecting both wrists and that the neurological condition was not caused by or a result of injuries to the Veteran's shoulders.  He again referenced Harrison's Principles of Internal Medicine.  

The VA examiner's opinions are inadequate because they are stated in conclusory terms and do not contain rationales the Board can use to help weigh them against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Although the physician indicated that Harrison's Principles of Internal Medicine was reviewed, he did not provide an explanation about what was in this reference that supported his conclusions.  Additionally, he did not provide a clear opinion regarding whether the Veteran's neck and bilateral arm and hand disabilities were caused or aggravated by the service-connected shoulder disabilities.  Instead, his conclusory opinions seem to focus only on whether these disabilities were related to the in-service right shoulder injury and not on the broader question of a relationship between the disabilities and the resultant service-connected shoulder disabilities.

Since the record does not contain adequate medical responses to pertinent medical questions, remand for further medical opinions on the etiology of degenerative joint disease of the cervical spine and neurological conditions of the bilateral arms and hands is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain pertinent treatment records from the Michael O'Callaghan Federal Hospital at Nellis Air Force Base from September 2009 to the present.    

2.  Obtain the Veteran's pertinent VA treatment records from the Southern Nevada Healthcare System from March 2010 to the present.  

3.  If any of the records requested in items 1-2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1-2, request a records review and medical opinion from an appropriate specialist or specialists regarding the etiology of the Veteran's degenerative joint disease of the cervical spine and neurological conditions of the bilateral arms and hands.  The entire claims file should be made available to and be reviewed by the reviewing clinician(s) in conjunction with this request.  

If the reviewing clinician(s) determine that physical examination or examinations are necessary, then such must be scheduled.

The reviewing clinician(s) should specifically address the following questions:

A)  Is it at least as likely as not that degenerative joint disease of the cervical spine or any neurological condition of the bilateral arms and hands is related to an injury the Veteran sustained during active service in March 2006 or to an injury the Veteran sustained during active service in July 2008?

For purposes of the above question, the examiner should accept as true the Veteran's statements that he has been experiencing neck pain since the date of the injury sustained in March 2006.

B)  Is it at least as likely as not (a 50 percent probability or greater) that degenerative joint disease of the cervical spine or any neurological condition of the bilateral arms and hands is causally related to service-connected right and/or left shoulder disabilities?

C)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's degenerative joint disease of the cervical spine or any neurological condition of the bilateral arms and hands is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by service-connected right and/or left shoulder disabilities?  

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician(s) cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




